DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Claims 1, 23, 26, 28-29, 31-37, 48-61, 64-74 are pending. The amendment filed on 02/01/2022 has been entered. Claims 1, 23, 26, 28-29, 31-37, 48-61, 71-74 are withdrawn.
Claims 64-70 are under consideration.
Priority
This application is a national phase filing under 35 USC §371 of International PCT Application No. PGT/IB2016/001 709 filed November 7, 2016, which claims the benefit and priority of U.S. Provisional Application No, 62/252.208, filed November 6, 2015: U.S, Provisional No, 62/265,678, filed December 10, 2015; and U.S. Provisional No. 62/324,113, filed April 18,  2016. As such the effectively filed date for the instant application is November 6, 2015.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 64-65, 67-70 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the instant claims are held to claim a nature-based product, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a nature-based product. 
Revised Guidance Step 2(A), Prong 1
Following the Revised Guidance, we first consider whether the claims recite a judicial exception; Le., whether they set forth or describe a product of nature in accordance with the guidance in MPEP § 2106.04(b) and (c), Revised Guidance, 84 Fed. Reg. at 54; October 2019 Update, at 1.
An analysis at Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes. Claims 64-65, 67-70 are directed to a composition of matter namely spacer sequences  of the nucleic acid sequence  of SEQ ID NOs: 57,319, 57,306, 52,935, 57,305, 52,938, 52,940, 57,296, 52,951, 52,918, 57,320, 52,919, 52,923, 57,308, 57,295, 56,893, 53,372, 53,374, 56,890, 56,883, 56,881, 53,380, 56,879, 56,878, 53,382, 56,876, 56,865, 56,863, 56,909, 56,898, 53,370, 56,860, 55,845, 55,842, 54,541, 55,820, 54,560, 53,360, 53,362, 59,984, 53,358, 55,838, 52,962, 53,369, 57,300, 52,910, 57,321, 57,312, 52,939, 57,299, 52,944, 52,957, 57,274, 53,364, 53,373, 53,375, 56,882, 56,873, 53,392, 53,403, 53,363, 54,506, 55,875, 55,874, 55,873, 55,872, 54,511, 55,861, 55,837, 54,542, 54,544, 54,558, 64,798, 64,799, 64,801, 56,893, 64,808, 64,809, 64,810, 64,811, 64,812, 64,813, 53,372, and 64,816, which  are naturally occurring as evidence by the instant specification (see para. 339) and therefore invention claims are directed to a naturally occurring product (step 2A) which does not recite additional elements that amount to significantly more than the judicial exception (step 2B). 
Revised Guidance Step 2{A), Prong 2
Based on the guidance, The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field: improvements to the functioning of the computer itself; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well” understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application: or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: Adding the words “apply if (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea, on a computer; simply appending well understood, routine and conventional activities previously known to the Industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well” understood, routine and conventional activities previously known to the industry; adding insignificant extra solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea: or generally linking the use of the judicial exception to a particular technological environment or field of use.
In the instant case, the limitations of claims 64-65, 67-70 do not impose limits on the claim scope such that they are not markedly different in structure from a naturally occurring product, in particular, the claims are directed to gRNA with spacer sequences  of the nucleic acid sequence  of SEQ ID NOs: identifiers are naturally occurring products.
This is evidenced by the specification that teaches that a spacer-repeat unit encodes a crisprRNA (crRNA), which is processed into a mature form of the spacer-repeat unit. A crRNA comprises a "seed" or spacer sequence that is involved in targeting a target nucleic acid (in the naturally occurring form in prokaryotes, the spacer sequence targets the foreign invader nucleic acid). A spacer sequence is located at the 5' or 3' end of the crRNA ([00339]. 
Therefore, the spacers of the claimed invention are a natural product that is not markedly different in structure from naturally occurring spacers as disclosed in the specification which are involved in targeting a target nucleic acid (in the naturally occurring form in prokaryotes, the spacer sequence targets the foreign invader nucleic acid).
There is no indication in the specification that the claimed spacers impart any structural, functional, or otherwise markedly different characteristics to the claimed gRNAs that makes them different from naturally occurring form in prokaryotes, the spacer sequence targets the foreign invader nucleic acid.
The claimed invention comprises entirely naturally occurring components gRNAs with naturally occurring spacers. These naturally occurring products are naturally occurring gRNA with naturally occurring spacers that are present in the naturally occurring form in prokaryotes, the spacer sequence targets the foreign invader nucleic acid. The claimed invention is merely a cell comprising naturally occurring gRNA spacers. Chou (Hum Mut, 29(7): 921-930, 2008) teaches three natural occurring splicing mutations, c.230+4A>G, c.231-1G>A, and c.648G>T have been identified (see Table1). The c.231-1G>A mutation causes exon 2 skipping and the c.648G>T mutation results in a 91-nt deletion in exon 5 encoding a severely truncated polypeptide of 201 amino acids in the G6PC gene (abstract). There is no disclosure or evidence on this record that a cell with gRNA spacer with a significant difference over the naturally occurring mutations of the G6PC gene. Thus the claimed invention is interpreted to comprise a gRNA of the G6PC gene with naturally occurring mutations and naturally occurring spacer that would naturally occur in nature together. 
In view of this, the spacers in a cell with natural mutations of the G6PC gene is not seen as affecting the resulting cell. There is no disclosure or evidence of record that the spacers of a cell with gRNA or editing the G6PC gene that is not markedly different from naturally occurring cells with naturally occurring spacers. Therefore, the claimed spacers appears to be a natural product that is not markedly different in structure from naturally occurring product.
An analysis of Step 2B is no. 
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim Is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. The analysis at Step 2B, is no because there are no additional elements recited in the claims. 
Accordingly based upon an analysis with respect to the claims as a whole, claims 64-65, 67-70 do not recite a product significantly different from the naturally spacers in that a cell with gRNA spacer with a significant difference over the naturally occurring mutations of the G6PC gene products and thus constitutes a judicial exception. Thus, based upon this analysis, the claims are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.

Maintained/Claim Rejections - 35 USC §112/Modified Form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 64-70 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims embrace an enormous number of gRNAs spacer sequences of SEQ ID Nos: 52,506-64,789 for editing the G6PC a catalytic gene in any cell constituting a genus. Dependent claims limit the one or more gRNAs, wherein the one or more gRNAs are one or more single-molecule guide RNAs (sgRNAs). Claim 66, limits the one or more gRNAs of claim 64, wherein the one or more gRNAs is one or more modified gRNA or one or more modified sgRNA. Claim 67, limits the one or more gRNAs of claim 64, wherein the cell is a liver cell. Claim 68 limits the one or more gRNAs of claim 64, wherein the gRNA is directed to one or more of the following pathological variants rs80356479, rs80356486, rs606231368, rs80356488, rs587776757, rsl04894565, rsl04894566, rsl801175, rsl801176, rsl04894567, rsl04894571, rs80356482, rs80356483, rsl04894563, rs367727229, rs387906505, rsl04894568, rsl04894569, rs80356487, rs764920787, rs80356485, rs780226142, rs80356484.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir, 1991), clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not "dearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The specification contemplates gRNA 20 bp spacer sequences corresponding to the PAM were identified, as shown in Figures 1-90 (examples 1-90 , [00690)] as CRISPR/Cpf1 target sites for the G6PC gene. The specification also contemplates in paragraphs [00249) SEQ ID NOs: 51,712-52,011 are gRNA 20 bp spacer sequences for targeting exons 1 -2 of an TTR gene with a S. pyogenes Cas9 endonuclease. [00250) SEQ ID NOs: 52,012-52,052 are gRNA 20 bp spacer sequences for targeting exons 1 -2 of an TTR gene with a S. aureus Cas9 endonuclease. [00251) SEQ ID NOs: 52,053-52,069 are gRNA 20 bp spacer sequences for targeting exons 1-2 of an TTR gene with a S. thermophilus Cas9 endonuclease. [00252) SEQ ID NOs: 52,070-52,071 are gRNA 20 bp spacer sequences for targeting exons 1 -2 of an TTR gene with a T. denticola Cas9 endonuclease. [00253) SEQ ID NOs: 52,072-52, 106 are gRNA 20 bp spacer sequences for targeting exons 1-2 of an TTR gene with a N. meningitides Cas9 endonuclease. [00254) SEQ ID NOs: 52, 107-52,508 are gRNA 22 bp spacer sequences for targeting exons 1 -2 of an TTR gene with an Acidominococcus, Lachnospiraceae, and Francisella novicida Cpf1 endonuclease. [00255) SEQ ID NOs: 52,509-57,754 are gRNA 20 bp spacer sequences for targeting the G6PC gene with a S. pyogenes Cas9 endonuclease. [00256) SEQ ID NOs: 57,755-58,367 are gRNA 20 bp spacer sequences for targeting the G6PC gene with a S. aureus Cas9 endonuclease. [00257) SEQ ID NOs: 58,368-58,512 are gRNA 20 bp spacer sequences for targeting the G6PC gene with a S. thermophilus Cas9 endonuclease. [00258) SEQ ID NOs: 58,513-58,583 are gRNA 20 bp spacer sequences for targeting the G6PC gene with a T. denticola Cas9 endonuclease. [00259) SEQ ID NOs: 58,584-59,035 are gRNA 20 bp spacer sequences for targeting the G6PC gene with a N. meningitides Cas9 endonuclease. [00260) SEQ ID NOs: 59,036-64,789 are gRNA 22 bp spacer sequences for targeting the G6PC gene with an Acidominococcus, Lachnospiraceae, and Francisella novicida Cpfl endonuclease.
However, instant specification lacks disclosure of corresponding inventive elements that correspond to functional properties of the inventive gRNAs. The claims recites specific structural elements (i.e. SEQ ID NOs: 58,584-59,035 are gRNA 20 bp spacer sequences for targeting the G6PC gene with a N. meningitides Cas9 endonuclease; SEQ ID NOs: 59,036-64,789 are gRNA 22 bp spacer sequences for targeting the G6PC gene with an Acidaminococcus, Lachnospiraceae, and Francisella novicida Cpfl endonuclease) that lacks corresponding function as set forth in the contemplated specification as filed. Schneller (BMC Medicine, 15(43): 1-12, 2017) notes that while two Cpf1 orthologs were initially characterized and shown to have activity in a human HEK293 cell line. These orthologs have been further assayed in two independent studies for their on-target activity and genome-wide specificity [54, 55]. Both studies showed that the Cpf1 endonuclease from Lachnospiraceae bacterium (LbCpf1) and Acidaminococcus sp (AsCpf1) exhibit robust mutagenicity in human cell lines (p 7 columns 1-2). Piccolo (Expert Opinion on Biological Therapy, 1-2, 2020) notes despite the great potential, CRISPR/Cas9 still holds several safety and efficacy concerns limiting clinical development. Off target effects has been one of the main issues that led to the development of more precise Cas9 and improved gRNA design (p 5, 1st column last paragraph). 
Thus, in the instant case, the specification contemplates a genus of gRNA 20 bp spacer sequences and gRNA 22 bp spacer sequences for targeting the G6PC gene with cas 9 endonuclease having a particular editing for the G6PC gene in any cell from patient with G6PC.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPG2d at 1618.
As stated in the MEPP written description for a genus can be achieved by a representative number of species within a broad generic. Instant claims are broad and generic, with respect to all possible gRNAs encompassed by the claims. Specifically the claims lack written description because a skilled artisan could not predict the gRNA sequences to determine whether any of those SEQ ID Nos sequences would meet he functional requirement of editing the G6PC a gene in any cell. The structural requirements of those sequences was not so well known in the art that a skilled artisan would be able to predict variants of SEQ ID Nos: 52,506-64,789 which would have the editing G6PC function. The claims lack written description because there is no disclosure of correlation between function and structure of the gRNA 20 bp spacer sequences and gRNA 22 bp spacer sequences for targeting the G6PC gene with cas 9 endonuclease having a particular editing for the G6PC gene in any cell from patient with G6PC with the contemplated figures in the specification.
The description requirement of the patent statue requires a. description of an invention, not an indication of a result that one might achieve it one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 {Fed. Cir. 1984) (affirming rejection because the specification does little more than outline[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to arguments
Applicants argue the independent claim 64 as amended herein is directed to a finite set of guide RNAs for editing the first, second or fifth exon of the G6PC gene, said guide RNAs comprising specific spacer sequences set forth in particular sequence identifiers. Support for guide RNAs comprising such spacer sequences can be found, for example, in Example 97, Tables 3-5 of the application as filed. Further, each of the guide RNAs having the spacer sequences recited in the claims have been shown to target the first, second or fifth exon of the G6PC gene with an insertion/deletion (indel) efficiency of greater than 10% (see Tables 3-5 of the application as filed). Thus, independent claim 64 and those claims dependent therefrom are not directed to a large genus of guide RNAs that target the G6PC gene in general, but rather to a species of guide RNAs that can be used to edit a particular region of the G6PC gene (i.e., exon 1, exon 2, or exon 5) and having a common indel efficiency (i.e., greater than 10%).  Applicants’ arguments have been fully considered but are not persuasive.
In response, a finite set of guide RNAs for editing the first, second or fifth exon of the G6PC gene, said guide RNAs comprising specific spacer sequences set forth in particular sequence identifiers fails to provide adequate written description for the genus of an enormous number of gRNAs spacer sequences of SEQ ID Nos: 52,506-64,789 for editing the G6PC a catalytic gene in any cell constituting a genus. Similarly each of the guide RNAs having the spacer sequences recited in the claims have been shown to target the first, second or fifth exon of the G6PC gene with an insertion/deletion (indel) efficiency of greater than 10% (see Tables 3-5 of the application as filed) fails to provide adequate written description for the genus of an enormous number of gRNAs spacer sequences of SEQ ID Nos: 52,506-64,789 for editing the G6PC a catalytic gene in any cell constituting a genus.
Withdrawn Claim Rejections - 35 USC § 103/Necessitated by Amendment
(1) Claims 64-67, 69-70 rejected under 35 U.S.C. 103 as being unpatentable over Gregory (WO02014089212, previously cited) in view of Branden (US20170065636 filed, August 29, 2016) is withdrawn in view of newly added limitation “for editing exon 1, exon 2, or exon 5”.  
(2) Claims 64, 68 rejected under 35 U.S.C. 103 as being unpatentable over Gregory (WO2014089212, previously cited) in view of Branden (US20170065636 filed, August 29, 2016) as applied to claims 64-67, 69-70 above, and further in view of Silver (US 2016/031425, previously cited) is withdrawn in view of newly added limitation “for editing exon 1, exon 2, or exon 5”.  
Therefore new rejection is set forth below.
New/Claim Rejections - 35 USC § 103/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) Claims 64-67, 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (WO02014089212, previously cited) in view of Branden Moriarty (US20170065636 filed, August 29, 2016, previously cited), Chou (Hum Mut, 29(7): 921-930, 2008), Wang (Genet Med, 15(2): 106–114, 2013).
Gregory teaches a CRISP/Cas system for treatment of glycogen storage disease Type 1a (GSD1a) in patients with GSD1a using the CRISPR/Cas system with an engineered crRNA/tracr RNA ('single guide RNA') to guide specific cleavage (abstract, [0017], [0020], [0140], [0145], p 50 claim 1). Regarding claim 65, Gregory teaches, CRISPR/Cas system with an engineered crRNA/tracr RNA ('single guide RNA') to guide specific cleavage [0017]. Regarding claim 67, Gregory teaches, wherein the cell is selected from the group consisting of a hepatic cell (p 50, claim 2). Gregory also teaches the Type II CRISPR is one of the most well characterized systems and carries out targeted DNA double-strand break in four sequential steps. First, two noncoding RNA, the pre-crRNA array and tracrRNA, are transcribed from the CRISPR locus. Second, tracrRNA hybridizes to the repeat regions of the pre-crRNA and mediates the processing of pre-crRNA into mature crRNAs containing individual spacer sequences. Third, the mature crRNA:tracrRNA complex directs Cas9 to the target DNA via Watson-Crick base-pairing between the spacer on the crRNA and the protospacer on the target DNA next to the protospacer adjacent motif (PAM), an additional requirement for target  recognition [0099].
Gregory does not teach a spacer sequence selected from the group consisting the nucleic acid sequence of instant SEQ ID NO:57306.
However, before the instant effective filing date of the instant invention, Branden Moriarty teaches CRSPR spacer identical to instant SEQ ID NO: 57306 (see score alignment below) for making an engineered cell comprising; introducing into a cell a guiding polynucleotide comprising a spacer region that is complementary to a target nucleic acid in a genomic region of the cell wherein the spacer region can be between 10-30 nucleotides in length [0033]. The nuclease can produce a double stranded break in the target nucleic acid [0033]. Regarding claims 65-66, 69-70, Branden Moriarty teaches a guide RNA can comprise two RNAs, e.g., CRISPR RNA (crRNA) and transactivating crRNA (tracrRNA). A guide RNA can sometimes comprise a single-guide RNA (sgRNA) formed by fusion of a portion (e.g., a functional portion) of crRNA and tracrRNA [0328]. A guide nucleic acid can comprise one or more modifications to provide a nucleic acid with a new or enhanced feature [0337].
Gregory taken with Branden Moriarty do not teach gRNA for editing exon 1, exon 2 or exon 5 of G6PC gene.
However, before the instant effective filing date of the instant invention, Chou teaches three natural occurring splicing mutations, c.230+4A>G, c.231-1G>A, and c.648G>T have been identified in the G6PC gene (see Table 1). The c.231-1G>A mutation causes exon 2 skipping and the c.648G>T mutation results in a 91-nt deletion in exon 5 encoding a severely truncated polypeptide of 201 amino acids. Both mutations are predicted to inactivate G6PC activity, (see p 5 4th paragraph). 
Chou does not teach editing of exon 2 or exon 5.
However, before the instant effective filing date of the instant invention, Wang teaches algorithms to massively parallel sequencing (MPS) correctly identified all types of mutations, including single-nucleotide substitutions, small deletions and duplications, and large deletions involving one or more exons for the molecular diagnosis of G6PC gene (abstract). Wang teaches computational algorithms and shortened turnaround time, reliable and fully validated MPS-based clinical tests will eventually become the mainstay of molecular diagnoses (p 8 2nd column 3rd paragraph). In addition, Wang confirmed the molecular diagnosis in 11 of 17 patients in whom glycogen storage diseases were suspected (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the CRISP/Cas system with an engineered single guide RNA to guide specific cleavage to target the G6PC gene into a hepatic cell for treating patients with GSD1a disease as disclosed by Gregory by using the spacer identical to instant SEQ ID NO: 57306 that specifies a target site and guides an RNA/Cas complex to a specified target DNA for cleavage [336]as disclosed by Branden Moriarty and use algorithms editing exon 2 or exon 5 mutations of G6PC gene algorithms as disclosed by Chou and Wang for of molecular diagnoses in GSD1a in patients with a reasonable expectation of success.
It would have obvious because the Branden Moriarty single-gRNA with one or more modifications provide a nucleic acid with a new or enhanced feature and because Gregory CRISP/Cas system for treatment of patients with GSD1a using single guide RNA to guide specific cleavage and because Chou/Wang exon 2 and 5 mutations of the G6PC gene to be targeted with algorithms fully validated MPS-based clinical tests will eventually become the mainstay of molecular diagnoses.
One would have been motivated to do so to receive the expected benefit of the spacer for nuclease can produce a double stranded break in the target nucleic acid to guide specific cleavage for treating GSD1 a disease and use algorithms targeting exon 2 or exon 5 mutations of G6PC gene for molecular diagnoses in GSD1a in patients with a reasonable expectation of success.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining sgRNA for targeting G6PC gene with SEQ ID NO: 57306 spacer for treating patient with G6PC disease and use algorithms targeting exon 2 or exon 5 mutations of G6PC gene for molecular diagnoses in GSD1a in patients by combining the teachings of Gregory and Branden and Chou and Wang.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Score alignment of instant SEQ ID NO: 57306
RESULT 9
US-15-250-514-151/c
; Sequence 151, Application US/15250514
; Patent No. 10406177
; GENERAL INFORMATION
;  APPLICANT: REGENTS OF THE UNIVERSITY OF MINNESOTA
;  APPLICANT:INTIMA BIOSCIENCE, INC.
;  TITLE OF INVENTION: MODIFIED CELLS AND METHODS OF THERAPY
;  FILE REFERENCE: 47533-703.301
;  CURRENT APPLICATION NUMBER: US/15/250,514
;  CURRENT FILING DATE: 2016-08-29
;  PRIOR APPLICATION NUMBER: 15/224,159
;  PRIOR FILING DATE: 2016-07-29
;  PRIOR APPLICATION NUMBER: 62/360,245
;  PRIOR FILING DATE: 2016-07-08
;  PRIOR APPLICATION NUMBER: 62/330,464
;  PRIOR FILING DATE: 2016-05-02
;  PRIOR APPLICATION NUMBER: 62/295,670
;  PRIOR FILING DATE: 2016-02-16
;  PRIOR APPLICATION NUMBER: 62/286,206
;  PRIOR FILING DATE: 2016-01-22
;  PRIOR APPLICATION NUMBER: 62/232,983
;  PRIOR FILING DATE: 2015-09-25
;  PRIOR APPLICATION NUMBER: 62/199,905
;  PRIOR FILING DATE: 2015-07-31
;  NUMBER OF SEQ ID NOS: 182
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 151
;  LENGTH: 26688
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-15-250-514-151

  Query Match             100.0%;  Score 20;  DB 3;  Length 26688;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCCCTCAGACCCACGAGTC 20
              ||||||||||||||||||||
Db       3513 CTCCCTCAGACCCACGAGTC 3494

Response to arguments
To the extent applicant’s arguments filed on 12/07/2022  pertain to the teachings of Gregory and Branden Moriarty references in view of the new rejection as set forth above they are addressed below.
Applicants argue Moriarty does not discloses a guide RNA sequence comprising the spacer sequence set forth in SEQ ID NO: 57,306. SEQ ID NO: 57,306 of the present application is a 20 base nucleotide sequence as follows: CCTGGAGGTAATGTGTTGAC (see Table 3 of the application as filed). The sequence in Moriarty that is used in the alignment on page 11 of the Office Action is a nucleotide sequence that is 26,688 bases in length (i.e., the entire protein phosphatase 1 regulatory subunit 12C (PPP1R12C) gene sequence) and the sequence aligned to this sequence (i.e., the supposed SEQ ID NO: 57,306”( is not SEQ ID NO: 57,306. Furthermore, there is nothing in Moriarty that discloses or suggests a guide sequence that targets the G6PC gene with any particular insertion/deletion (indel) efficiency, much less the specific nucleotide sequence set forth in SEQ ID NO: 57,306 which has been found to have an indel efficiency of over 44% (see Table 3). Thus, the combined teachings of Gregory and Moriarty fail to disclose every element of the claims. Applicants argue the claim-recited gRNAs show a superior activity for targeting the first, second or fifth exon of the G6PC gene, which could not have been predicted by a person of ordinary skill in the art (see para. [00334], [00800]-[00803], and Tables 3-5 of the application as filed). There is nothing in Gregory or Moriarty (taken alone or in combination) that would have led the skilled person to the particular gRNA sequences recited in the claims, let alone that such gRNAs targeting exons 1, 2 and 5 of the G6PC gene would have an indel efficiency of more than 10% (and in the case of SEQ ID NO: 57,306, in particular, an indel efficiency of more than 44%). In the absence of such a teaching, a person of ordinary skill in the art would not have successfully arrived at the claimed invention. Applicants arguments have been fully considered but are not persuasive.
In response, first Moriarty discloses a guide RNA sequence comprising the spacer sequence set forth in SEQ ID NO: 57,306 which is identical to SEQ ID NO: 57,306 and is 20 base nucleotide sequence as instantly claimed. Second, Moriarty discloses the identical spacer of having the structure of 20 base nucleotide sequence as instantly claimed thus implicitly or necessarily targets the G6PC gene with indel efficiency of over 44%. Third, gRNAs of the combined art show a superior activity for targeting the second or fifth exon of the G6PC gene, which could have been predicted by a person of ordinary skill in the art because instant claims as recited are patentably non-obvious from the teachings of Gregory and Branden Moriarty and Chou/Wang. Applicant is also reminded that any arguments of non-obviousness should be commensurate with the scope of the recited claims. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Superior results have not been presented. 
(2) Claims 64, 68 are rejected under 35 U.S.C. 103 as being unpatentable over G are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (WO02014089212, previously cited) in view of Branden Moriarty (US20170065636 filed, August 29, 2016, previously cited), Chou (Hum Mut, 29(7): 921-930, 2008), Wang (Genet Med, 15(2): 106–114, 2013) as applied to claims 64-67, 69-70 above, and further in view of Silver (US 2016/031425, previously cited).
The teachings of Gregory and Branden Moriarty and Chou/Wang apply here as indicated above.
Gregory and Branden Moriarty and Chou/Wang do not teach, wherein the gRNA is directed to one or more of the following pathological variants: rs80356479, rs80356486, rs606231368, rs80356488, rs587776757, rs104894565, rs104894566, rs1801175, rs1801176, rs104894567, rs104894571, rs80356482, rs80356483, rs104894563, rs367727229, rs387906505, rs104894568, rs104894569, rs80356487, rs764920787, rs80356485, rs780226142, rs80356484.
However, before the instant effective filling date of the instant invention, Sliver teaches rs80356484 pathological variable by using computer program uses variables such as sequences that are designed for in a run-time phase, a genetic mutation may be identified and one or more like hoods to be computed that the identified genetic mutation causes gene- dysfunction in the organism based on the new gene-dysfunction metrics where identified the variant (abstract, Table 4, pages 39-44).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the sgRNA as disclosed by Gregory and Branden Moriarty and Chou/Wang by using computer program rs80356454 pathological variable as disclosed by Silver for treating GSD1a.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art to modify the sgRNA as disclosed by Gregory and Branden Moriarty and Chou/Wang for treating GSD1a to include when trying to design appropriate gRNAs with well-known computer program and editing the 6GPC gene, as disclosed by Silver, as a matter of design choice to treat GSD1a patients, said design choice amounting to combining prior art elements according to known computer program to yield predictable results.
One of ordinary skill in the art would be motivated to use rsSQoS6484 pathological variable as disclosed oy Silver in order to identified genetic mutation causes gene-dysfunction in the organism based or the new gene-dysfunction metrics where identified the variant, Thus, a person of ordinary skill in the art would have arrived at the claimed subject-matier when trying to design appropriate pathological gRNAs variants such as rs80356484 pathological variable with well-known computer program and target the G6PC gene.
In the instant case the idea of combining them flows logically from there having been taught in the prior art. Thus, it would have only required routine experimentation in use in  a computerized rs803560484 pathological variable. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. If should be noted that the KSA case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, - USPOQ2d-, sip op. at 20, (Bd. Pat. App. & interf. June 25, 20073 (citing KSR, 82 USPOQd2d at 1096) (available uspto gov/web/offices/dcom).
Response to arguments
Applicants argue Silver does not remedy the deficiencies of Gregory and Branden Moriarty. 
The deficiencies of are taught be the art as have been shown above by Gregory and Branden Moriarty and Chou/Wang (see rejection above). 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632